oC Oo 4 DH ON BR W HNO

NY NY NM NY NY KN KN KD KN Be Be Re Re ee eee ea eas
CO ~] ON ann oo Lo) bo ee So oO oOo ~ SN Ww f 1s) ho — So

 

 

Gary W. Osborne (Bar No. 145734)
Dominic S. Nesbitt (Bar No. 146590)
OSBORNE & NESBITT LLP

101 West Broadway, Suite 1330

San Diego, California 92101

Phone: (619) 557-0343

Fax: (619) 557-0107
gosborne@onlawllp.com
dnesbitt@onlawllp.com

Attorneys for Plaintiff, STEM, INC.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

STEM, INC., CASE NO. 3:20-cv-02950-CRB
a Delaware Corporation,
Plaintiff, DECLARATION OF GARY OSBORNE
IN SUPPORT OF PLAINTIFF’S
vs. MOTION FOR PARTIAL SUMMARY
JUDGMENT REGARDING
SCOTTSDALE INSURANCE SCOTTSDALE’S DEFENSE
COMPANY, an Ohio Corporation, OBLIGATION
Defendant. Date: April 29, 2021
Time: 10:00 a.m.
CTRM: 6

 

 

I, Gary Osborne, declare as follows:

1. I am an attorney licensed to practice before all of the courts in the
State of California. [ am a Partner in the insurance coverage law firm of Osborne &
Nesbitt LLP, attorneys of record for Plaintiff, Stem Inc. (“Stem”), in the above-
captioned insurance coverage litigation against Scottsdale Insurance Company
(“Scottsdale”).

2. On May 12, 2017, four of Stem’s shareholders (i.e., Stacey
Reineccius, Richard Grimm, Gregory Klingsporn and Brenda Berlin) filed a
lawsuit in the San Mateo Superior Court entitled Stacey Reineccius, et al. v. Zeb

Rice, et al., and assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”).

 

DECLARATION OF GARY OSBORNE IN SUPPORT OF
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
1

 
Oo CO SN DH A BP WW NO &

NY NO NY WN HN HN NY WN HN BR BR Re ee eH ese De ew

 

 

3. Stem is not named as a defendant in the 2017 Shareholder Lawsuit.
Among the five named defendants, however, three qualify as insureds under the
Scottsdale policies. These insured defendants are Zeb Rice, John Carrington and
David Buzby, all of whom are now, or were at the time, members of Stem’s board
of directors.

4, The underlying plaintiffs’ claims are based on alleged wrongful acts
related to the 2013 Series B Financing and its 100:1 Pull Forward Provision (the
“Series B Financing Claim’’), and upon allegations related to a loan that David
Buzby made to Stem in January 2017 (the “Buzby Loan Claim’’).

5. Stem tendered the 2017 Shareholder Lawsuit to Scottsdale on June 2,
2017. Scottsdale denied it owed any defense obligation related to the 2017
Shareholder Lawsuit in a letter dated July 27, 2017.

6. On April 29, 2020, Stem filed the instant lawsuit against Scottsdale
(the “Coverage Action”), alleging claims for Breach of Contract, Tortious Breach
of the Covenant of Good Faith and Fair Dealing, and Declaratory Relief. A true
and correct copy of the complaint filed in the above-captioned Coverage Action is
attached to the separately bound exhibits as Exhibit “F.”

7. In the Coverage Action, Scottsdale responded initially by filing a
Motion to Dismiss. One of the issues litigated in connection with Scottsdale’s
Motion to Dismiss was whether Exception iv to the Insured vs. Insured Exclusion
applied. In an Order dated July 20, 2020, this Court denied Scottsdale’s Motion to
Dismiss. A true and correct copy of the Court’s July 20, 2020 Order is attached to
the separately bound exhibits as Exhibit “G.”

8, During the Coverage Action, Stem requested, and Scottsdale
produced, a copy of Scottsdale’s Claim File, bates labeled SCOTTSDALE 000001
to 000317, as well as a copy of Scottsdale’s Underwriting File, bates labeled

SCOTTSDALE 000509 to 1288.

DECLARATION OF GARY OSBORNE IN SUPPORT OF
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB
2

 
oOo Oo nN DH mH BW PO =

NO NO WH HN NH NH NY KN NR ee ei ee ee i me me Le
oN NHN MH BP WY NY K& OD OO DHA DA vA BR WwW YP K& OC

 

 

9. Attached to the separately bound exhibits as Exhibit “N” is a true and
correct copy of a document from Scottsdale’s Underwriting File, bates labeled
SCOTTSDALE 1273, in which Scottsdale sets forth a list of the eight consecutive
“Business and Management Indemnity” policies that it issued to Stem annually

from October 13, 2011 to October 27, 2019, as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Insurer Policy No. Policy Term
1 Scottsdale EKS3049560 2011-2012
2 Scottsdale EKS3077433 2012-2013
3 Scottsdale EKS3113947 2013-2014
4 Scottsdale EKS3141699 2014-2015
5 Scottsdale EKS3170657 2015-2016
6 Scottsdale EKS3202928 2016-2017
7 Scottsdale EKS3236193 2017-2018
8 Scottsdale EKS3272425 2018-2019

 

10. Two of the above-referenced Scottsdale policies (underscored above)
are at issue in this Coverage Action. The first is the 2013-2014 Policy, having a
policy period of October 27, 2013 to October 27, 2014, a true and correct copy of
which is attached to the separately bound exhibits as Exhibit “A.” The second is
the 2016-2017 Policy, having a policy period of October 27, 2016 to October 27,
2017, a true and correct copy of which is attached to the separately bound exhibits
as Exhibit “B.”

11. In Scottsdale’s Claim File is a copy of a letter from Richard Grimm to
Powergetics, Inc. dated November 17, 2010, on which Scottsdale relied when it

denied it owed a defense obligation related to the 2017 Shareholder Lawsuit. A

 

DECLARATION OF GARY OSBORNE IN SUPPORT OF
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-cV-02950-CRB
3

 
coco Oo SN DN OH SP WH LPO

NO NO PHO NO WN HN KN LP KO eS RB RR Re ee ee ee Le
ao nN DN OA BP WH NY KH DOD OO CO YD DH A BR W PPO KF OC

 

 

true and correct copy of Mr. Grimm’s November 17, 2010 letter, bates labeled
SCOTTSDALE 85, is attached to the separately bound exhibits as Exhibit “H.”

12. In Scottsdale’s Claim File is a copy of an October 17, 2014 email
from Stem’s insurance broker at the time, Woodruff Sawyer, to Scottsdale,
providing notice of circumstances that may lead to a future claim pursuant to the
2013-2014 Policy’s “Awareness Provision.” A true and correct copy of this
October 17, 2014 notice of circumstances, bates labeled SCOTTSDALE 000232, is
attached to the separately bound exhibits as Exhibit “R.”

13. Scottsdale’s policies, like virtually all claims-made policies, include
what is often called an “Awareness Provision.” The provision permitted Stem to
“lock in” coverage under a particular policy by giving written notice to Scottsdale,
during the policy period, “of specific facts or circumstances which may reasonably
give rise to a future Claim covered under this Policy.” Provided such a notice is
given, the Awareness Provision provides that “any Claim made subsequently
arising out of such facts or circumstances shall be deemed for the purposes of this
Coverage Section to have been made at the time such notices [sic] was received by
the Insurer.”

14. In Scottsdale’s Claim File is a copy of a letter from Michael Walder,
on behalf of Scottsdale, to Joe Matamoros at Stem, dated January 23, 2015,
responding to the October 17, 2014 notice of circumstances. A true and correct
copy of Mr. Walder’s January 23, 2015 letter, bates labeled SCOTTSDALE
000233 to 237, is attached to the separately bound exhibits as Exhibit “S.”

15. Attached to the separately bound exhibits as Exhibit “T,” is a true and
correct copy of the definition of “demand letter” contained in Black’s Law
Dictionary, 10" ed. 2014.

16. On August 14, 2020, Stem propounded a first set of Special

Interrogatories on Scottsdale. On September 18, 2020, Scottsdale served responses

 

DECLARATION OF GARY OSBORNE IN SUPPORT OF
PLAINTIFF’S MOTION For PARTIAL SUMMARY JUDGMENT — 3:20-Cv-02950-CRB
4

 
Oo Oo ND OH BPW NYO =

NM WO PO HN HN WH LN HP HO ee eae Re ee me me oe Le
oO NN NH FP WD NY KH OD OO OAT DH mn BP WW NY Ff OO

 

 

to Stem’s Special Interrogatories, Set 1. A true and correct copy of Scottsdale’s
responses to Stem’s Special Interrogatories, Set 1, dated September 18, 2020, is
attached to the separately bound exhibits as Exhibit “U.”

17. The application for D&O insurance that Stem submitted to Scottsdale,
that is attached to the separately bound exhibits as Exhibit “M,” is an E-Risk
Application. (See Exh. “M” at 275.) It shows a “form date,” or “version date,” of
(10-09), as can be seen on the bottom-left corner of each page. This indicates that
this particular version was revised and put into use in October 2009. On the
internet, at https://www.rubiconins.com/wp-content/uploads/2017/10/E-Risk-
BAM-New-Business-WRITEABLE-APP.pdf, I found a subsequent version of this
same E-Risk application, showing the “version date” of (10-14), indicating it was
revised and put into use starting in October 2014. A true and correct copy of this
subsequent version of the E-Risk application is attached to the separately bound
exhibits as Exhibit “V.”

18. On February 9, 2021, Scottsdale took the deposition of Stem director
David Buzby. I attended Mr. Buzby’s deposition. Attached to the separately
bound exhibits as Exhibit ““W” are excerpts of a true and correct record of the
questions asked and the answers given during Mr. Buzby’s deposition concerning
the subject of the loan that Mr. Buzby made to Stem in January 2017.

I declare under penalty of perjury under the laws of the United States

 

of America that the above statements are true and gptrecy/

 

DATED: March 25, 2021 KEE
y Gary Osborne

 

DECLARATION OF GARY OSBORNE IN SUPPORT OF
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-Ccv-02950-CRB
5

 
